IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILMINGTON SAVINGS FUND SOCIETY,            : No. 639 MAL 2020
FSB,                                        :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
VINCENT J. ANGELINI,                        :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.